                 Case 3:19-cv-01999-VLB Document 23 Filed 03/16/20 Page 1 of 11

                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT


 JAMES EVERETT SHELTON, individually                    Case No. 3:19-cv-01999-VLB
 and on behalf of all persons and entities
 similarly situated,

                          Plaintiff,

          v.

 REALGY, LLC,

                          Defendants.


                                        JOINT RULE 26(f) REPORT

         Pursuant to Fed. R. Civ. P. 16(b), 26(f) and D. Conn. L. Civ. R. 16, a conference was held on

March 10, 2020. The participants were:

         Anthony Paronich for the Plaintiff.

         Matthew Keilson for the Defendant.

   I.          Certification

         Undersigned counsel (after consultation with their clients) certify that (a) they have discussed the

nature and basis of the parties’ claims and defenses and any possibilities for achieving a prompt settlement

or other resolution of the case; and (b) they have developed the following proposed case management

plan. Counsel further certify that they have forwarded a copy of this report to their clients.

   II.         Jurisdiction

         A. Subject Matter Jurisdiction

         Without waiving Realgy’s right to challenge subject matter jurisdiction to the extent Realgy

determines that the allegedly offending calls are not fairly traceable to Realgy, the parties state that the

Plaintiff’s TCPA claims invoke federal question subject matter jurisdiction. See Mims v. Arrow Financial

Services, LLC, 132 S. Ct. 740 (2012).



                                                 Page 1 of 11
                 Case 3:19-cv-01999-VLB Document 23 Filed 03/16/20 Page 2 of 11

           B. Personal Jurisdiction

           Personal jurisdiction is not contested.

    III.      Brief Description of the Case

           A. Claims of Plaintiff

           The Plaintiff has filed this putative class action alleging that the defendant violated the Telephone

Consumer Protection Act, 27 U.S.C. § 227, et seq. (“TCPA”) when automated calls were sent to James

Everett Shelton (“Plaintiff”), and other consumers, without their consent, or because such calls were made

on their behalf. Because telemarketing campaigns generally place calls to hundreds of thousands or even

millions of potential customers en masse, the Plaintiff brings this action on behalf of a proposed

nationwide class of other persons who received illegal telemarketing calls from or on behalf of

Defendants. The Plaintiff has continued to receive telemarketing calls from Realgy, or its vendors, after

the filing of this lawsuit, including third party verification numbers of the calls.

           B. Defenses and Claims

           Realgy denies that it violated the TCPA by making nonconsensual, pre-recorded or automated

telemarketing calls. Realgy has never placed or authorized pre-recorded or automated calls of any kind,

let alone those that violate the TCPA and for which it can be held vicariously liable. In fact, Realgy’s

contracts, policies, and procedures: (a) require its independent contractors to abide by all state and federal

telemarketing laws; and (b) expressly prohibit pre-recorded and automated calls of any kind. Further,

neither Realgy nor its telemarketing vendor and its affiliates have record of placing any calls to Plaintiff,

including record of the calls Plaintiff alleges he received. Realgy further denies that it placed any calls to

Plaintiff after the filing of the lawsuit. For these and other reasons, Realgy denies all liability and that

certification of the putative class is appropriate in this case.

    IV.       Statement of Undisputed Facts

           The following material facts are not in dispute:




                                                     Page 2 of 11
                    Case 3:19-cv-01999-VLB Document 23 Filed 03/16/20 Page 3 of 11


                •    Defendant Realgy, LLC is a limited liability company in this District.

                •    Realgy has retained third party vendors for telemarketing.

                •    Plaintiff is a resident of Pennsylvania.

                •    The only telephone number on which Plaintiff premises his claim is 484-626-XXXX.

    V.          Case Management Plan

           A.        Initial Disclosures

                     Initial disclosures will be served by March 27, 2020.

           B.        Scheduling Conference

          1.         The parties respectfully request that the Court hold a pretrial conference with the Court

before the entry of a scheduling order to address the preliminary scheduling issues set forth in this joint

report.

          2.         In the interests of economy and efficiency, and in light of the Coronavirus pandemic, the

parties further respectfully request that the scheduling conference be conducted by telephone.

           C.        Early Settlement Conference

          1.         The parties certify that they have considered the potential benefits of attempting to settle

the case before undertaking significant discovery or motion practice.

          2.         The parties believe that settlement is possible, but do not request a settlement conference

at this time.

          3.         The parties prefer a settlement conference, when such a conference is held, be held with

a private mediator.

          4.         The parties do not request a referral for alternative dispute resolution pursuant to D.

Conn. L. Civ. R. 16.

           D.        Joinder of Parties, Amendment of Pleadings, and Motions Addressed to the

Pleadings




                                                      Page 3 of 11
                Case 3:19-cv-01999-VLB Document 23 Filed 03/16/20 Page 4 of 11

          The parties have discussed any perceived defects in the pleadings and have reached the following

 agreements for resolution of any issues related to the sufficiency of the pleadings.

          1. The parties should be allowed until May 29, 2020 to file motions to join additional parties and

 until May 29, 2020 to file motions to amend the pleadings. Motions filed after the foregoing dates will

 require, in addition to any other requirements under the applicable rules; a showing of good cause for the

 delay.

           E.     Discovery

          a. Recognizing that the precise contours of the case, including the amounts of damages at issue,

 if any, may not be clear at this point in the case, in making the proposals below concerning discovery, the

 parties have considered the scope of discovery permitted under Fed. R. Civ. P. 26(b)(1). At this time, the

 parties wish to apprise the Court of the following information regarding the “needs of the case”:

          Plaintiff’s Position:

          The Plaintiff anticipates that discovery will be needed on the requisites of Fed. R. Civ. P. 23 as

well as the merits of Plaintiff’s claims. To that end, the Plaintiff will seek discovery regarding the recipients

of the automated calls as well as any affirmative defenses, including those related to consent to receive

such automated calls.

          The Plaintiff opposes any motion to stay these proceedings pending the United States Supreme

Court’s decision in William P. Barr v. American Association of Political Consultants Inc., et al., No. 19-

631, which addresses a debt-collection exemption to the TCPA’s automated call provisions that is not at

issue here.

          The Plaintiff also opposes any bifurcation of discovery. First, because of the overlap between

discovery regarding the merits of Plaintiff’s claims and class certification, Defendant’s request to bifurcate

discovery will not promote judicial efficiency or a prompt resolution of the case. To the contrary,

bifurcation will unnecessarily delay the action, prejudicing Plaintiff and the putative class, by requiring the




                                                  Page 4 of 11
               Case 3:19-cv-01999-VLB Document 23 Filed 03/16/20 Page 5 of 11

Court to resolve the parties’ anticipated disagreement as to bright-line between merits and class

certification discovery. Second, staying a substantial amount of discovery will prejudice the Plaintiff,

including resulting in the potential destruction of evidence. Specifically, although TCPA claims are

governed by the four-year federal statute of limitations in 28 U.S.C. §1658(a), not all telecommunications

companies or other telemarketing companies keep records of telephone activities for up to four years.

Without an immediate gathering of records, the likelihood of destruction of this evidence increases with

each passing day. Many telecommunications providers will only retain call record information for 30-90

days. This is especially true here, where the Defendants claim that none of them physically dialed the call

to the Plaintiff, but instead used a vendor that they have not gathered calling records from.

         Finally, while Realgy asserts that it has instructed all the relevant third parties to preserve evidence,

including call records, it has not indicated if (a) those third parties have responded and informed Realgy

that they have retained all calling records or if (b) they are subject to the Court’s jurisdiction, or, like will

often occur in third party telemarketing, not be subject to the Hague convention or be otherwise overseas.

         Defendants’ Position:

         Realgy anticipates discovery will be needed on the following subjects: (a) whether Realgy placed

 the calls referenced in Plaintiff’s Complaint; (b) whether any pre-recorded or automated calls can be

 attributed to Realgy; (c) whether Realgy can be held vicariously liable for the calls referenced in Plaintiff’s

 Complaint; (d) testimony, electronic data, records, and third-party records relevant to the facts and

 defenses in this case; and (e) whether Plaintiff has a viable do-not-call list claim under the TCPA.

         Realgy further states that discovery should be proportional and tailored to the needs of the case.

 Realgy therefore objects to Plaintiff’s request for unfettered class discovery at this time, as it is immensely

 expensive for the defendant and third parties and not proportional to the current needs of the case,

 particularly considering the United States Supreme Court just granted certiorari to consider whether the

 TCPA is unconstitutional. Am. Ass’n of Political Consultants, Inc. v. Fed. Commc’ns Comm’n, 923 F.3d




                                                   Page 5 of 11
              Case 3:19-cv-01999-VLB Document 23 Filed 03/16/20 Page 6 of 11

159, 161 (4th Cir. 2019), cert. granted sub nom., Barr v. Political Consultants, --- S. Ct. ---, 2020 WL

113070 (2020) (hereinafter, “AAPC”). Indeed, Realgy intends to imminently file a motion to stay this

action pending the Supreme Court’s imminent decision in AAPC, which is anticipated to be issued in June.

       If the Court declines to stay this matter in light of AAPC, Realgy respectfully requests the Court

enter the phased discovery schedule below. Pursuant that schedule—which is outlined below for the

Court’s convenience—the first 90 days of discovery will be limited to the merits of Plaintiff’s individual

claim, after which Realgy will be permitted (but not required) to file an individual summary judgement

motion, which will be decided before class discovery takes place. And contrary to Plaintiff’s unfounded

and unsupported assertions, a phased schedule is equitable, efficient, and appropriate here. First, a phased

schedule will neither prejudice the parties, nor result in unnecessary discovery disputes. In fact, the

opposite is true: addressing threshold issues before proceeding with expensive class discovery—including

whether Realgy even placed or authorized any calls to the named Plaintiff—will streamline this matter

and obviate the need for the Court to police discovery disputes that will likely arise from overbroad

discovery. Second, a phased schedule will not result in the destruction of evidence or any prejudice to

Plaintiff and the putative class. Indeed, Realgy has already confirmed for Plaintiff that it has instructed

all the relevant third parties to preserve evidence, including call records.

                                    EVENT                       DEFENDANT’S
                                                                 PROPOSAL

                        Deadline to amend pleadings             May 29, 2020
                        and joint parties


                        End of initial discovery period         June 8, 2020
                        on Plaintiff’s individual
                        claims, after which Realgy is
                        permitted (but not required) to
                        file an individual summary
                        judgment motion, which will
                        be decided before class
                        discovery takes place.




                                                 Page 6 of 11
             Case 3:19-cv-01999-VLB Document 23 Filed 03/16/20 Page 7 of 11


                                  EVENT                        DEFENDANT’S
                                                                PROPOSAL

                      Non-expert discovery deadline       November 10, 2020

                       Expert report for the party      February 26, 2021, with
                       with the burden of proof         deposition to completed
                       (Plaintiff) deadline                by April 16, 2021

                       Rebuttal (defendant’s)              May 13, 2021, with
                       expert report deadline              deposition to be
                                                           completed by June
                                                           28, 2021

                       Class certification motion               May 3, 2021
                       deadline*

                       Defendant’ opposition               June 17, 2021
                       to class certification
                       motion

                       Dispositive motion deadline         60 days after the
                                                           Court’s ruling
                                                           on class
                                                           certification, or,
                                                           if a class is
                                                           certified, 15 days
                                                           after the opt-out
                                                           period closes.
                                                           Defendant may
                                                           also file an early
                                                           summary
                                                           judgement on
                                                           Plaintiff’s
                                                           individual
                                                           claims.

                       Trial                               September 2021,
                                                           with the joint trial
                                                           memorandum to be
                                                           filed by August 31,
                                                           2021.


*To the extent Realgy files a summary judgment motion on Plaintiff’s individual claims, the parties agree
to submit a revised scheduling order permitting Plaintiff additional time to move for class certification
after the Court rules on summary judgment, if necessary.




                                                Page 7 of 11
               Case 3:19-cv-01999-VLB Document 23 Filed 03/16/20 Page 8 of 11



        b. All discovery, including depositions of expert witnesses pursuant to Fed. R. Civ. P. 26(b)(4),

completed (not propounded) by:

        Plaintiff’s Position: December 18, 2020.

        Defendant’s Position: Non-expert discovery: November 10, 2020; expert discovery: June 28,

        2021 (as outlined in chart above).

        c. If discovery will be conducted in phases, describe each phase and state the date by which it will

be completed by:

        Plaintiff’s Position: The Plaintiff opposes any phased discovery, as outlined above.

        Defendant’s Position: If the Court declines to briefly stay this matter pending resolution of its

forthcoming motion to stay, Realgy respectfully requests it enter the phased discovery schedule proposed

above. That schedule will allow the parties to determine whether Plaintiff has a viable individual claim

against Realgy (and thus whether he can act as a class representative) before burdensome and expensive

class discovery commences, the expense of which Realgy and third parties will almost exclusively bear.

Under that schedule, the first 90 days are limited to the merits of Plaintiff’s individual claim, after which

Realgy will be permitted to file an individual summary judgement motion.

        d. The parties anticipate that the plaintiff will require a total of 5 depositions of fact witnesses and

that the defendant(s) will require a total of 1 to 2 depositions of fact witnesses. The depositions will and

be completed by:

        Plaintiff’s Position: December 18, 2020.

        Defendant’s Position: November 10, 2020 (as outlined in chart above).

        e. The parties will not request permission to serve more than 25 interrogatories.

        f. Plaintiff is unsure if he will call expert witnesses at trial at this time. Realgy is unsure whether

it will call expert witnesses at trial.

        g. Parties will designate all trial experts and provide opposing counsel with reports from retained



                                                 Page 8 of 11
             Case 3:19-cv-01999-VLB Document 23 Filed 03/16/20 Page 9 of 11

experts pursuant to Fed. R. Civ. P. 26(a)(2) on any issues on which they bear the burden of proof by:

       Plaintiff’s Position: January 29, 2021. Depositions of any such experts will be completed by

       March 5, 2021.

       Defendant’s Position: February 26, 2021. Depositions of any such experts will be completed by

       April 16, 2021 (as outlined in chart above).

       h. Parties will designate all trial experts and provide opposing counsel with reports from retained

experts pursuant to Fed. R. Civ. P. 26(a)(2) on any issues on which they do not bear the burden of proof

by:

       Plaintiff’s Position: April 3, 2021. Depositions of such experts will be completed by May 8, 2021.

       Defendant’s Position: May 13, 2021. Depositions of such experts will be completed by June 28,

       2021 (as outlined in chart above).

       i. Undersigned counsel (after consultation with their respective clients concerning computer-

based and other electronic information management systems, including historical, archival, back-up and

legacy files, in order to understand how information is stored and how it may be retrieved) and self-

represented parties have discussed the disclosure and preservation of electronically stored information,

including, but not limited to, the form in which such data shall be produced, search terms and/or other

techniques to be used in connection with the retrieval and production of such information, the location

and format of electronically stored information, appropriate steps to preserve electronically stored

information, and the allocation of costs of assembling and producing such information.

       j. Undersigned counsel (after consultation with their clients) and self-represented parties have

also discussed the location(s), volume, organization, and costs of retrieval of information stored in paper

or other non-electronic forms.

       k. Undersigned counsel and self-represented parties have discussed discovery procedures that

minimize the risk of waiver of privilege or work-product protection, including procedures for asserting




                                               Page 9 of 11
              Case 3:19-cv-01999-VLB Document 23 Filed 03/16/20 Page 10 of 11

privilege claims after production.

         F.     Other Scheduling Issues

         Plaintiff’s Position: The Plaintiff will file a motion for class certification by May 29, 2021.

         Defendant’s Position: Realgy respectfully requests: (a) that the Court refrain from entering a

         scheduling order and stay this case pending a ruling on Realgy’s forthcoming motion to stay; or

         (b) phase discovery, as requested above.

         G.     Summary Judgment Motions

        Summary judgment motions, which must comply with Local Rule 56, will be filed:

        Plaintiff’s Position: On or before 60 days after a ruling on the Plaintiff’s motion for class

        certification.

        Defendant’s Position: 60 days after the Court’s ruling on class certification, or, if a class is

        certified, 15 days after the opt-out period closes. Realgy also anticipates filing a summary

        judgement as to Plaintiff’s individual claims after the first phase of discovery is completed, which

        Realgy anticipates will end the case and the need for further discovery on class issues.

         H.     Joint Trial Memorandum

        The joint trial memorandum required by the Standing Order on Trial Memoranda in Civil Cases

will be filed by:

        Plaintiff’s Position: July 31, 2021.

        Defendant’s Position: August 31, 2021 (as outlined in chart above).

         I.     TRIAL READINESS

        The case will be ready for trial by:

        Plaintiff’s Position: August 2021.

        Defendant’s Position: September 2021 (as outlined in chart above).




                                                Page 10 of 11
            Case 3:19-cv-01999-VLB Document 23 Filed 03/16/20 Page 11 of 11

       As officers of the Court, undersigned counsel agree to cooperate with each other and the Court to

promote the just, speedy and inexpensive determination of this action.




 PLAINTIFF                                          DEFENDANT

 By: /s/ Anthony I. Paronich                        By: /s/ Ryan D. Watstein
     Anthony Paronich                                Ryan D. Watstein (admitted pro hac vice)
     PARONICH LAW, P.C.                              GA Bar No. 266019
     350 Lincoln Street, Suite 2400                  rwatstein@kcozlaw.com
     Hingham, MA 02043                               Matthew A. Keilson (admitted pro hac vice)
     Telephone: (617) 485-0018                       GA Bar No. 216676
     Facsimile: (508) 318-8100                       mkeilson@kcozlaw.com
     Email: anthony@paronichlaw.com                  KABAT CHAPMAN & OZMER LLP
                                                     171 17th Street NW, Suite 1550
                                                     Atlanta, Georgia 30363
                                                     Telephone: (404) 400-7300

                                                      Marisa A. Bellair, Esq.
                                                      Garrett A. Denniston, Esq.
                                                      Lynch Traub Keefe & Errante
                                                      52 Trumbull Street
                                                      New Haven, CT 06510
                                                      Email: mbellair@ltke.com
                                                      Email: gdenniston@ltke.com
                                                      Telephone: (203)787-0275
                                                      Fax: (203)-401-3343

                                                      Counsel for Defendant Realgy, LLC




                                             Page 11 of 11
